UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Canyon Gold Corp. (Exact name of registrant as specified in its charter) Delaware Not Applicable (State or incorporation or organization) (I.R.S. Employer Identification Number) 7810 Marchwood Place, Vancouver BC, Canada, V5S 4A6 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates: 333-177903 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. Common Stock As per our Form S-1 registration statement under the Securities Act of 1933, declared effective by the Securities and Exchange Commission on November 5, 2012, we are registering under the Securities Exchange Act of 1934 our common stock.Our authorized common stock consists of 200,000,000 shares, par value $.0001 per share, of which 28,116,702 shares are issued and outstanding.Our common stock is presently quoted on the OTC Pink Market under the symbol “CGCC”. Holders of our common stock have the right to cast one vote for each share of stock in their name on the books of our company, whether represented in person or by proxy, on all matters submitted to a vote of holders of common stock, including election of directors. There is no right to cumulative voting in election of directors. Except where a greater requirement is provided by statute, by our articles of incorporation or bylaws, the presence, in person or by proxy duly authorized, of one or more holders of a majority of the outstanding shares of our common stock constitutes a quorum for the transaction of business. The vote by the holders of a majority of outstanding shares is required to effect certain fundamental corporate changes such as liquidation, merger, or amendment of our articles of incorporation. Preferred Stock [Not registered] We also have authorized 20,000,000 shares of preferred stock, par value $.0001 per share, of which 1,100,000 shares are issued and outstanding. We are not registering the preferred stock under the Securities Exchange Act of 1934. Designation of Preferred Stock: We have issued and outstanding 600,000 shares of Series “A” preferred shares.Each preferred Series “A” share is convertible into 10 common voting shares of the company’s common stock.Series A shares shall have 100 votes per share, without any limitations or restrictions. We have issued and outstanding 500,000 shares of Series “B” preferred shares. Each preferred, Series “B” share is convertible into 10 common voting shares of the company’s common stock. Series “B” shares shall have no voting rights whatsoever. Item 2. Exhibits. The following exhibits have been included in the Form S-1 Registration Statement previously filed with the Securities and Exchange Commission and are hereby incorporated by reference as indicated below. Exhibit No.
